FILED
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit

                                                                               January 25, 2019
                        UNITED STATES COURT OF APPEALS
                                                                             Elisabeth A. Shumaker
                                        TENTH CIRCUIT                            Clerk of Court



 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
                                                                   No. 18-2078
 v.                                                      (D.C. No. 1:15-CR-01516-WJ-1)
                                                                    (D. N.M.)
 JUAN CARLOS VARELA-
 MALDONADO,

                Defendant - Appellant.


                                 ORDER AND JUDGMENT*


Before PHILLIPS, McKAY, and O’BRIEN, Circuit Judges.


       After examining defense counsel’s Anders brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Defendant Juan Carlos Varela-Maldonado pled guilty to conspiring to distribute

methamphetamine, distributing methamphetamine, possessing methamphetamine with

intent to distribute, and illegally possessing firearms and ammunition. The district court



       *
         This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
calculated an advisory sentencing range of 168 to 210 months and sentenced Defendant to

a total sentence of 150 months of imprisonment.

       Defendant filed a timely notice of appeal. His appellate defense counsel

subsequently filed a brief asserting that there are no non-frivolous issues to appeal and

seeking to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (1967).

Defendant and the government were both given the opportunity to file a response to the

Anders brief, but neither has chosen to do so.

       When defense counsel files an Anders brief, we conduct “a full examination of all

the proceedings[] to decide whether the case is wholly frivolous.” Id. at 744. We have

reviewed the entire record in this case and have seen nothing which would call into

question the validity of Defendant’s plea of guilty, the correctness of the district court’s

sentencing determinations, or the reasonableness of the below-guidelines sentence

imposed by the district court. Nor does the record reveal any other potentially

meritorious issues that Defendant could pursue on appeal.

       We accordingly GRANT defense counsel’s motion to withdraw and DISMISS the

appeal.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-